Citation Nr: 1508185	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.   Entitlement to an increased rating in excess of 10 percent for service-connected osteoarthritis of the right knee. 

2.  Entitlement to an increased rating in excess of 20 percent for service-connected arthritis of the left knee status post internal derangement. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.    

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO denied the Veteran increased ratings for his service-connected osteoarthritis of the right knee and for service-connected arthritis of the left knee status post internal derangement..  In June 2011, the Veteran filed a notice of disagreement (NOD) with the denial of increased ratings.  In November 2013, the RO issued a statement of the case (SOC), and, in December 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).


The Board notes that, while the Veteran previously was represented by private attorney Christy Jean, in February 2014, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted evidence on his behalf.  The Board recognizes the change in representation.

In February 2015, Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Board observes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals VA treatment records that were reviewed by the agency of original jurisdiction (AOJ) in the November 2013 SOC and June 2014 supplemental SOC  (SSOC) and an August 2014 informal hearing presentation by the Veteran's representative.  For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the higher rating claims, the Veteran was afforded a VA examination in July 2010, with a VA examination addendum opinion provided in September 2010.  On July 2010 VA examination , his range of motion of the right knee was from 0 degrees to 125 degrees, and his range of motion of the left knee was - 10 degrees to 105 degrees.  However, since that VA examination, a September 2011 private medical report and subsequent June 2013 VA treatment note documents range of motion of the left knee as from 0 to 90 degrees, and as from - 5 degrees to 85 degrees, respectively.  This evidence suggests a worsening of the Veteran's limitation of motion (which is the basis for each assigned rating).  Moreover, neither the July 2010 VA examination report or September 2010 addendum report includes comment as to the extent of range of motion or other functional loss after repetitive use of each knee. 

Under these circumstances, the Board finds that a contemporaneous VA examination to obtain findings responsive to the relevant rating criteria and relevant rating principles are needed to evaluate each disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  See also; Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Hence, the AOJ should arrange for the Veteran to undergo VA examination of each knee by an appropriate medical professional.  The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increased ratings.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding VA medical records.   

As regards to VA records, review of the Virtual VA file reveals treatment records from VA New York Harbor Healthcare System and the Brooklyn VA Medical Center (VAMC).  However, the most recent note is dated June 5, 2014.  Hence, outstanding pertinent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, following  the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, in a November 2014 letter from Department of the Treasury it was stated that the Veteran received money from the Social Security Administration (SSA).  Therefore, there could be outstanding records from SSA that VA has not obtained.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran  another opportunity to present information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any pertinent outstanding, private records. 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the New York Harbor Healthcare System and the Brooklyn VAMC outstanding, pertinent records of evaluation and/or treatment of the Veteran. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo VA  examination  of both knees by an appropriate medical professional at a VA medical facility.  The contents of the entire claims file (paper and electronic) must be made available to the individual designated to examine the Veteran,, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies  should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of  both knees (expressed in degrees).  For each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with either knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

For each knee, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Additionally, for each knee, the examiner should indicate whether there is dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint; or whether there are symptoms associated with removal of the semilunar cartilage.

In responding to the above, the examiner should consider and discuss all pertinent medical evidence and lay assertions.  

All examination findings, along with complete, clearly-rationale for the conclusions reached, must be provided. 

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


